315 S.W.3d 403 (2010)
BYRON PARTNERS, LLC, Appellant,
v.
Robert McMILLEN and Teresa McMillen, Respondents.
No. ED 93470.
Missouri Court of Appeals, Eastern District, Division Two.
July 13, 2010.
Sean P. O'Hanlon, St. Louis, MO, for Appellant.
M.L. Jack Davis, Park Hills, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Plaintiff, Byron Partners, LLC ("Byron Partners"), appeals from the judgment in favor of defendants, Robert and Teresa McMillen (collectively referred to as "the McMillens"), on Byron Partners' claim for unlawful detainer. Byron Partners argues the trial court: (1) erred in admitting the hearsay testimony of Robert Andel ("Andel"); (2) erroneously declared or applied Missouri's unlawful detainer statutes; and (3) erred because its verdict was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).